FILED
                        NOT FOR PUBLICATION                    DEC 20 2013

                                                            MOLLY C. DWYER, CLERK
                 UNITED STATES COURT OF APPEALS              U.S. COURT OF APPEALS



                         FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,              No. 12-10263

           Plaintiff - Appellee,       D.C. No. 2:07-cr-00248-WBS-10

 v.
                                       ORDER AMENDING
MARCO ANTHONY GOMEZ, Jr., AKA          DISPOSITION AND DENYING
Silky,                                 PETITION FOR REHEARING
                                       AND PETITION FOR
           Defendant - Appellant.      REHEARING EN BANC



UNITED STATES OF AMERICA,              No. 12-10265

           Plaintiff - Appellee,       D.C. No. 2:07-cr-00248-WBS-9

 v.

BENJAMIN SANTOS CASTRO, AKA
Santos Benjamin Castro, AKA Reaper,

           Defendant - Appellant.



UNITED STATES OF AMERICA,              No. 12-10266

           Plaintiff - Appellee,       D.C. No. 2:07-cr-00248-WBS-11

 v.

EDWARD FUENTES,
                Defendant - Appellant.



Before: FARRIS, FERNANDEZ, and IKUTA, Circuit Judges.



         The Memorandum disposition filed on November 22, 2013 (Docket #49) is

amended as follows:

         At page 5, line 8, the third sentence of the first full paragraph is stricken and

replaced with the following sentence: When he was younger he was convicted of

voluntary manslaughter, and after his release from prison he returned to criminal

activities.

         With this amendment, the panel has voted to deny Appellant Fuentes’

Petition for Rehearing and Appellant Castro’s Petition for Rehearing En Banc.

         The full court has been advised of the petition for rehearing en banc and no

judge has requested a vote on whether to rehear the matter en banc. Fed. R. App.

P. 35.

         The petition for panel rehearing and the petition for rehearing en banc are

DENIED.




                                             2
3